 TAYLOR HOSPITAL137Taylor Hospital and Local 1319, Laborers' Interna-tional Union of North America, AFL-CIO-CLC. Case 4-CA-7025April 29, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEOn December 17, 1979, Administrative LawJudge Bruce C. Nasdor issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel and Charging Party filed answer-ing briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Taylor Hospi-tal, Ridley Park, Pennsylvania, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order.DECISIONSTATEMENT OF THE CASEBRUCE C. NASDOR, Administrative Law Judge: Thisproceeding under Section 10(b) of the National LaborRelations Act, as amended, was heard pursuant to duenotice on March 19 and 20, 1979, at Philadelphia, Penn-sylvania.The charge in this matter was filed by Local 1319, La-borers' International Union of North America, AFL-CIO-CLC (hereinafter referred to as the Union), on Sep-tember 23, 1974. The complaint and notice of hearingissued on October 18, 1978. The single issue to be re-solved is whether the National Labor Relations Boardshould extend comity to the certification by the Pennsyl-vania Labor Relations Board (hereinafter called PLRB)of the Union, as representative of the employees ofTaylor Hospital (hereinafter called the Hospital or Re-spondent) within the unit found appropriate by thePLRB. Upon the entire record, including my observationof the demeanor of the witnesses, and after due consider-ation of the briefs filed by all parties, I make the follow-ing:249 NLRB No. 31FINDINGS OF FACTI. JURISDICTIONRespondent is, and has been at all times materialherein, a nonprofit corporation duly organized under,and existing by virtue of, the laws of the Commonwealthof Pennsylvania, and is engaged in providing medicaland hospital care to patients at its Chester Pike Division,Ridley Park, Pennsylvania, facility. During the past year,Respondent had gross revenues valued in excess of$500,000, and purchased goods valued in excess of$50,000 directly from outside the Commonwealth ofPennsylvania.Respondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. LABOR ORGANIZATIONIt is admitted, and I find, that the Union is, and hasbeen at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE FACTSOn October 15, 1973, the Union filed a petition forrepresentation with the PLRB, seeking a unit of all em-ployees of the dietary department, maintenance depart-ment, housekeeping department, central supply depart-ment, orderly department, and nurses aides, excludingoffice clerical employees, practical and registered nurses,guards, professional employees, and supervisors withinthe meaning of state law. A hearing was held before thePLRB on November 29, 1973, where the parties execut-ed a stipulation regarding the conduct of the election.The stipulation provided that the election would be heldon January 17, 1974. Prior thereto, on November 23, Re-spondent sent a list of employees on the payroll immedi-ately preceding the date of the petition, and also listedwhom it considered supervisors. At the hearing on No-vember 29, 1973, Respondent submitted the list of em-ployees and supervisors to the PLRB and copies of samewere circulated among the parties. Philip Driver repre-sented Respondent as its attorney in that proceeding. Hetestified herein that the lists were subject to considerablediscussion at the November 29 hearing. Driver testifiedthat the Union did not agree that these were the onlyemployees, that is, the employees on the list, who wouldbe eligible to vote.The election which was conducted on January 17,1974, resulted in 48 votes being cast for the Union, 42votes for no representative, and 17 challenged ballots be-cause the names did not appear on the eligibility list. Noobjections were filed to the election.On February 4, 1974, the PLRB issued an order di-recting the taking of testimony of the validity of thechallenged ballots. Pursuant thereto, the parties appearedon March 1, 1974, and they were represented by counsel.Respondent and the Union stipulated that seven of thechallenged ballots should be counted. Testimony wastaken on the eligibility of the remaining 10 individuals.Respondent contended that these 10 individuals were su-pervisors. On June 7, 1974, the PLRB issued findings ofTAYLOR HOSPITAL 137 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDfact, conclusions of law, and an order directing that chal-lenges to nine of the voters be dismissed and that thechallenge of one voter be sustained. Therefore the PLRBfound that 16 of the 17 challenged voters were eligible tovote and ordered that their ballots be opened. ThePLRB noted that the parties stipulated to the eligibilityof seven voters. The PLRB rejected Respondent's con-tention, with the exception of one individual that thechallenged voters were supervisors.On June 16, 1974, Respondent filed with the PLRB"Exceptions of Employer To Order and Petition forOpening of Hearing To Receive Evidence Not Previous-ly Treated." It requested that the PLRB reopen thehearing to take testimony on the issue of whether theemployees in issue could have been validly challenged,in light of the stipulation and the board order and noticeof election.On June 18, 1974, the ballots were opened, or "can-vassed," resulting in 15 votes being cast in favor of theUnion and I vote cast for no representative. According-ly, the results of the final tally were 63 votes for unionrepresentation and 43 votes for no union representation.On June 27, 1974, the PLRB issued a "Nisi Order ofCertification" certifying the Union as the exclusive rep-resentative of the employees referred to supra.On July 5, 1974, Respondent filed exceptions to thePLRB's nisi order of certification, and on August 22,1974, the PLRB issued its final order dismissing the ex-ceptions filed by Respondent to the PLRB's nisi orderand making the nisi order of certification absolute andfinal. On August 28, 1974, the Union requested Respondentto bargain. On September 3, 1974, Respondent refused tobargain. 2Although the document does not reflect the date, theparties stipulated factually that on September 18, 1974,Respondent filed a petition to set aside the order of thePennsylvania Labor Relations Board with the Court ofCommon Pleas of Delaware County, Pennsylvania.On September 23, 1974, the Union filed the chargewhich gave rise to the instant case.On January 2, 1975, then General Counsel, Peter G.Nash, wrote to the common pleas court, stating that theNational Labor Relations Board had authorized him toinform the court that further action on the Union'scharge would be held in abeyance until final dispositionI Respondent argued in its first exception that a hearing should havebeen held for the purpose of determining whether the voters could havebeen validly challenged. Respondent's second and third exceptions arguethat the election was in violation of the agreement and notice of election,the reason being that Respondent and the "Union agreed that the list ofemployees attached to the order as aforesaid was the complete list of em-ployees eligible to vote." Respondent argued in its fourth and fifth excep-tions that it did not campaign to voters and made no attempt to neutral-ize their prounion activities or sentiments. Respondent argues in excep-tion 6, its last exception, that it made the nine alleged supervisory em-ployees privy to campaign planning sessions and delivered campaign lit-erature to them prior to the publication of said literature, which had apervasive and invidious effect on the campaign efforts of Respondent.Respondent states further that it was, thus, per se prejudiced by the pree-lection procedures.' On August 25, 1974, the hospital amendments to the National LaborRelations Act were passed.of state court proceedings. Nash also noted Board policywith respect to granting comity to state certifications.On January 12, 1976, after oral argument, Judge Mc-Govern issued his opinion dismissing the Hospital's peti-tion to set aside the final order of the PLRB orderingthat the parties comply with the provisions of that order.On February 9, 1976, Respondent appealed this deci-sion to the Pennsylvania Commonwealth Court.On December 22, 1977, Judge Blatt of that court af-firmed the order of the Delaware County Court ofCommon Pleas. On January 28, 1978, Respondent filed apetition for allowance of appeal from the Common-wealth Court's order with the Supreme Court of Penn-sylvania. This petition was denied on July 14, 1978.Thus, after the final disposition of all state court pro-ceedings, the National Labor Relations Board issued itscomplaint and notice of hearing on October 18, 1978.The PLRB Election Process and the State CourtProceedingsThe primary argument advanced by Respondent isthat it relied on the original eligibility list which was at-tached to the PLRB's order of election, and was thusprejudicially led to believe that these employees couldnot vote. As a result Respondent made no attempt tocampaign to them although they were later found tohave been eligible voters, and their ballots were counted.Respondent argues that, if it had not been misled, "it ispossible" that these employees may have voted againstunion representation which would have resulted in con-trary election results. It should be noted that Respondentspecifically does not, in this forum, contest the eligibilityof the employees whose votes were challenged and sub-sequently counted. Respondent contends that, by denialof due process resulting from the State Labor Board pro-cedures and conduct, it was unfairly led to believe thatthese employees were not eligible to vote and that cam-paigning to them was unnecessary, although accordingto Respondent the other party, i.e., the Union, apparent-ly campaigned to them and urged them to vote.There is no disputing the fact that Respondent reliedon a list, an eligiblity list, it had supplied to the PLRB.Respondent adduced record testimony that it mailedcampaign literature to the employees on the eligibilitylist but did not mail this literature to the 17 challengedvoters.Leola Brown was 1 of the 17 employees in question.At the time, her title was relief supervisor, dietary aide.She testified that Mr. Braum and Mr. Pennington, man-agement representatives, held a meeting in the cafeteriawhich she and other relief supervisors attended. Accord-ing to her testimony all the dietary department was invit-ed to the meeting. At this meeting, and possibly a secondmeeting where Driver was in attendance, managementexpressed its opposition to the Union. Braum testifiedthat she actually asked a question at one of these meet-ings.Respondent's campaign literature reflects that it hadbeen distributed to all department heads for their infor-mation, instructing them to inform their personnel ofwhat was taking place, even though they might not bedirectly concerned. TAYLOR HOSPITAL139Emily Finch, Respondent's director of community re-lations, testified that the Hospital would send campaignmaterial only to the names on the list because it was theunderstanding that these were the only people eligible toreceive this type of information, except for departmentheads.Evidence Presented Relating to Changes in theCertified Bargaining UnitRespondent entered into an oral agreement with theMacke Vending Company in August 1978. Pursuant tothis agreement, Macke was to supply certain supervisorypersonnel, a food service director, and a food productionmanager. The director of patient service, who is the di-etitian, is an employee of Respondent. Macke brings inthe food and supplies the standard recipes that are to befollowed in preparing the dishes. The agreement betweenRespondent and Macke is terminable at will and, as ofthe date of the instant hearing, had not been reduced towriting.In early September 1978, a meeting was held in class-room D, a small cafeteria at the Hospital. Leola Browntestified that the assistant administrator of the Hospital,Steve Remillard, James Peterson, president of Macke,and his assistant, Nancy Sweeney, and another womanwere in attendance. All dietary department employeeswere called into the meeting and they were advised thatMacke was going to be responsible for the dietary de-partment. Brown testified that Peterson told the dietaryemployees that their jobs would not change with respectto policy and benefits. Moreover, the employees wouldcontinue to be paid by Taylor Hospital and they werestill working for Taylor Hospital. Brown's pay stubdated February 9, 1979, reflects that it was issued byTaylor Hospital.All employees in the dietary department exclusive ofthe food service director and the food production man-ager are employed by the Hospital. The employees par-ticipate in all of the benefit plans offered by the Hospitalfor its own employees. Dietary department employeesreceive wages, fringe benefits, vacations, holidays, andother benefits of employment identical to other hospitalemployees. Dietary department employees utilize thesame parking lots, lockers, cafeteria, and timeclocks asother employees. The personnel records of all employeesare kept together in the Hospital's personnel department.Brown testified that when she serves as a lead supervi-sor she is responsible for the general kitchen help, in-cluding the tray line, and she assigns them the jobs, setupcards, call off, call foods, the dish room, and she assignsin her words "just about everything to them." She credi-bly testified that, when she assigns work, Macke plays norole in the assignment. She testified further that is exact-ly the way it was done, the same procedure, beforeMacke came into the picture. She also testified that em-ployees are scheduled in the same manner as they hadbeen prior to Macke's involvement, by a supervisor,Gloria Graham.Margaret Nolan, director of personnel for Respondent,testified that nursing department employees and dietarydepartment employees are hired in the same manner. Thepersonnel department, after receiving the job order, ad-vertises an opening for a position and interviews appli-cants. Personnel has the authority to reject or accept anapplicant and, if accepted, the applicant is then sent to beinterviewed by the supervisor in the particular depart-ment.Dietary department employees are reviewed and eval-uated for merit increases in the same manner as nursingdepartment and other employees. If a supervisor feelsthat an employer warrants a merit increase the supervi-sor fills out the appropriate evaluation form and sends itto Nolan. Nolan and the personnel department do notmake an independent investigation of the recommenda-tion for a merit increase. Rather, personnel relies on therecommendation set forth on the evaluation form by thesupervisor. The evaluation form for dietary employees isidentical to the evaluation forms for employees in otherdepartments.Brown testified that February 16, 1979, was her anni-versary date, upon which she was to receive a merit in-crease. According to her testimony she was called intothe office of Miss Sherman, the clinical dietician em-ployed by Respondent, and Sherman reviewed her meritincrease, recommending same and signing the appropri-ate form. Brown also signed the form, and testified thatno Macke employee was present at that meeting.The only evidence in the record regarding reprimandsor discipline is present through the testimony of an em-ployee, Agness George. According to her testimony shebecame ill on September 13, 1978, and told her supervi-sor, Graham, she would not appear to work on Septem-ber 14 or 15. When she returned to work on September20 she received an oral warning from Sweeney, directorof food services for Macke. Thereafter George ap-proached Nolan, Respondent's director of personnel,about the incident. Nolan advised George she wouldcheck out the matter and asked George to make amemorandum expressing her side. Nolan investigated andadvised George that she would not be docked for theday.On March 16, 1979, W. Scott Murray, Respondent'sadministrator, wrote a letter to Mark Crowley, a Mackeemployee whose title is director of food services:March 16, 1979Mr. Mark CrowleyDirector of Food ServicesTaylor HospitalRidley Park, PA 19078Dear Mr. Crowley:In the absence of a full written agreement, this is in-tended to define our relationship vis-a-vis, the em-ployees in the Department of Food Services, as Iunderstand it was intended when Macke was firstretained by Taylor Hospital, and which I desire toexist at this time.Macke has full and complete authority over and re-sponsibility for the terms and conditions of employ-ment of all employees in the Department of FoodServices. The only exceptions are that their wageand benefit levels will be established by the Hospitaland included within our benefit plans.TAYLOR HOSPITAL  140DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs to hiring, firing, discipline, work assignments,work scheduling, transfers, layoffs, recall, evalua-tions, promotions and all other conditions of em-ployment except those specifically excluded above,Macke has complete control. The manner in whichthe work is completed, the quality of the food andfood service, and the morale of the employees ingeneral, will be the exclusive judge of Macke's per-formance and determinative of whether Macke'sservice will be continued.By copy of this letter to the Assistant Administratorand Director of Personnel, I am instructing them torefer all employee problems except those having todo with wages and benefits and the initial applicantscreening, to you for handling.Sincerely,/s/ W. Scott MurrayW. Scott MurrayAdministratorThis letter is dated 3 days prior to the opening of thehearing in this proceeding. Murray testified that thisletter was intended to clarify the relationship betweenthe parties under his administration. Murray was not em-ployed at the Hospital at the time the parties entered intotheir oral arrangement. Curran, Macke's district man-ager, testified that the food production manager assignswork to the employees he supervises and the director ofpatient services, who is an employee of Respondent, as-signs work to her employees. Curran also testified thatMacke checks all scheduling.Curran testified that he understood Macke had com-plete control over discipline. He did acknowledge thatan employee of the dietary department could go to thepersonnel department to have the discipline reviewed.Curran testified that it was his belief that he, as aMacke representative, had the authority to establish per-sonnel practices, policies, or procedures which deviatefrom policies, practices, or procedures that Respondenthas in effect. He qualified his answer to the extent thathe added the proviso that approval of the administrationwas necessary.3Accretions or Changes in the UnitThe classification of cart technicians was created 3years ago. Respondent employs from three to five ofthese cart technicians. Nolan testified that their duties areto transport supplies used on the nursing floor and to seethat the supply carts are sufficiently stocked. The person-nel policies applicable to the cart technicians are thesame as to ail other employees. Their pay is comparableto that of nursing aides, orderlies, "std" techs, and laun-dry and linen employees.Approximately 3 years ago Respondent employed anindividual classified as a messenger, who is in the materi-al management department. His job is to pick up, deliver,and sort mail. Respondent employs only one messenger.Prior to the creation of this classification the duties wereperformed by various employees including Nolan. The3 I interpret this to mean the hospital administration.messenger is also subject to the same personnel policies,and enjoys the same benefits, as other employees. Hispay level is somewhere between the housekeeping andnursing assistants, but less than nursing assistants. Hepunches the same clock and uses the same cafeteria asother employees.Approximately 1-1/2 years ago Respondent createdthe position of transporter. It presently employs threetransporters. It is their function to transfer patients toand from treatment areas to respective departments.They are employed in the department of physical medi-cine and the department of radiology and are supervisedby supervisors in these departments. The same personnelpolicies and procedures relate to them as to other em-ployees. They enjoy the same fringe benefits includingholiday and vacations, punch the same clock, and use thesame cafeteria. Their salary is comparable to the salariesof nursing aides, orderlies, cart technicians, "std" techni-cians, and laundry and linen employees.The Passage of Time and Employee TurnoverRespondent introduced documentation reflecting em-ployee turnover by comparing the voter eligibility list of1973 with the current payroll. Nolan testified in thisregard, reaching the conclusion that 29 percent of theemployees who were eligible to vote in 1973 are on thecurrent roster. Counsel for the General Counsel pointsout, correctly I think, that in Nolan's calculations she didnot include, in the 1973 grouping, the employees whodid not appear on the list and were challenged. There-fore the 29-percent figure may be an error.Conclusions and AnalysisThe PLRB Election Process and the State CourtProceedingsRespondent contends that the memorandum of agree-ment led it to believe that only those employees on theeligibility list submitted by Respondent could vote in theelection. In my opinion this issue was belatedly raised inits "Exceptions of Employer to Order and Petition forOpening of Hearing To Receive Evidence Not Previous-ly Treated," and its subsequent exceptions and petitions.In effect, I heard Respondent's evidence relating to thisargument de novo, although the General Counsel object-ed to my allowing Respondent to raise these facts. I haveconsidered the evidence adduced at the hearing and con-clude that Respondent's contention is without merit. Re-spondent argues that, had it not been misled, "it is possi-ble" that the subject employees may have voted "nounion." I consider this conjectural and speculative andfind no merit to this argument. Moreover, Respondentstipulated to the nonsupervisory status of seven of theseindividuals prior to the commencement of the hearing atthe state level.Relying on the testimony of Brown, Finch, and DriverI am convinced that Respondent mistakenly believed thatthe list was a "frozen" one. See Norris-Thermador Corpo-ration, 119 NLRB 301 (1958); Cruis Along Boats Inc., 128NLRB 1019 (1960).In Memorial Hospital of Roxborough, 220 NLRB 402(1975), 545 F.2d 351 (3d Cir. 1976), the Board stated "all TAYLOR HOSPITAL141issues raised by the Respondent in this proceeding wereor could have been litigated in the prior representationproceeding, and the Respondent does not offer to adduceat a hearing any newly discovered or previously unavail-able evidence, nor does it allege that any special circum-stances exist herein which would require the Board toreexamine the decision made in the representation pro-ceeding." In the instant case Respondent has not ad-duced for the record any newly discovered evidence asregards the challenged ballots.Historically, the Board has extended comity to a certi-fication of election results by state agencies. In AlleghenyGeneral Hospital, 230 NLRB 954, 955 (1977), the Boarddelineated its criteria for granting comity by stating, interalia, "Our established practice has been, and continues tobe, to accord the same effect to the elections and certifi-cations of responsible state government agencies as weattach to our own, provided that the state proceedingsreflect the true desires of the affected employees, elec-tion irregularities are not involved, and there has been nosubstantial deviation from due process requirements. Afurther requisite is that the unit established by the stateagency not be repugnant to the Act."Subsequent to the filing of briefs in this case, theBoard issued a Decision in Doctors Osteopathic Hospital,242 NLRB No. 65 (1979). In this case the Board adheredto its standards for reviewing state labor board certifica-tions. In my opinion that case supports the position ofcounsel for the General Counsel and the Charging Party(Union). Perhaps out of an overabundance of caution Iallowed Respondent to litigate that which it had alreadylitigated before the state courts and authorities.4This en-ables me to find and conclude that there are no dueprocess or other grounds, including the record evidenceand testimony adduced by Respondent at this hearing,for refusing to grant comity.Changes in the UnitIt is clear that, in the years since the PLRB made itsunit determination, there have been changes. Testimonywas taken in order to ascertain the significance of thechanges and what if any impact they have on the unit.In my opinion most of the testimony adduced by Re-spondent in this respect was conclusionary in nature. Iam persuaded by the preponderance of the evidence thatRespondent has demonstrated its authority to determinepolicies and terms and conditions of employment for itsdietary employees and therefore is their employer.5Inmaking this determination I am not overlooking Mur-ray's letter of March 16, 1979; I am simply not giving itany weight. Facts are more probative than a self-servingletter.I conclude that the arrangement between Macke andRespondent has not diminished the community of inter-est between the dietary employees and Respondent'sother employees. I would therefore recommend that saiddietary employees continue to be included in the unit ascertified by the PLRB.4 Note the U.S. Court of Appeals, Third Circuit, opinion in AlleghenyGeneral Hospital, 608 F.2d 965, where enforcement was deniedI do not find Macke to be a joint employer.Cart Technicians, Messengers, and TransportersCounsel for the General Counsel and counsel for theUnion argue that the changes with respect to theseadded new classifications are insignificant and do notaffect community of interest or the appropriateness ofthe unit.Respondent contends that the cart technicians, messen-gers, and transporters share a community of interest withthe other employees in the certified unit. I agree withboth views. The point of departure is Respondent's argu-ment that the Board would be engaging in acrobatics in-consistent with the policies and the intent of the Act if itfirst clarified the unit and then extended comity. Al-though the Board does not have before it a petition forunit clarification, it occurs to me that in view of the factthat I have allowed the parties to fully litigate this aspectof the case and no one disputes, based on the record, thatthese three categories of employees share a communityof interest with the other hospital employees, I believethe Board should make such a determination. It wouldnot, however, in my opinion, effectuate the policies ofthe Act to find the original unit inappropriate or as analternative find the original unit appropriate, leavingsome 9 to 11 employees hanging unrepresented with thepossibility that at some future time a party may file a pe-tition for unit clarification.I conclude that the appropriate unit is:All employees of the dietary department, mainte-nance department, housekeeping department, cen-tral supply department, which is now known as thematerials management department, including thecart technicians and messengers, orderly depart-ment, nurses aides and transporters and excludingmanagement level employees, supervisors, first levelsupervisors, confidential employees and guards asdefined in the Act.6Respondent's final argument goes to employee turnoverand the time lapse between the PLRB certification andthe present.Laystrom Manufacturing Co., 151 NLRB 1482 (1965),continues to be Board law, thus employee turnoverstanding alone cannot be utilized as a basis or belief thata union has lost its support. Continuing majority is a re-buttable presumption and, unless there is evidence to thecontrary, it is presumed that new employees would sup-port the union in the same ratio as those whom theyhave replaced. See also Washington Manor, Inc. doingbusiness as Washington Manor Nursing Center (South), 211NLRB 315 (1974). Respondent did not adduce any evi-dence, in my opinion, to rebut the presumption.Respondent argues that relief of its bargaining obliga-tion is warranted in view of the long passage of timesince the certification. The delays in this case were notoccasioned by the Union or the National Labor Rela-tions Board, but rather were the result of Respondent'sexhaustion of its remedies. In my view Respondent6 By the clarification it is my intent to keep the original unit intact, butto clarify the unit so as to include classifications not in existence at thetime of the original PLRB certification.TAYLOR HOSPITAL '4'::: 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDshould not now be allowed to gain because of the lengthof time it took this case to come to fruition.I therefore conclude that Respondent, as alleged in thecomplaint, has refused to bargain with the Union com-mencing on August 28, 1974, and continuing to date, inviolation of Section 8(a)(1) and (5) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act,and is a health care institution within the meaning ofSection 2(14) of the Act.2. Local 1319, Laborers' International Union of NorthAmerica, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3. The following unit of Respondent's employees con-stitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9(b) of theAct:All employees of the dietary department, mainte-nance department, housekeeping department, cen-tral supply department, which is now known as thematerials management department including the carttechnicians and messengers, orderly department,nurses aides and transporters and excluding manage-ment level employees, supervisors, first level super-visors, confidential employees and guards as definedin the Act.4. Since June 27, 1974, the above-named labor organi-zation has been and now is the certified and exclusiverepresentative of all employees in the aforesaid appropri-ate unit for the purpose of collective bargaining withinthe meaning of Section 9(a) of the Act.5. By refusing on or about August 28, 1974, and at alltimes thereafter, to bargain collectively with the above-named labor organization as the exclusive bargainingrepresentative of all the employees of Respondent in theappropriate unit, Respondent has engaged in and is en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.6. By the aforesaid refusal to bargain, Respondent hasinterfered with, restrained, and coerced, and is interfer-ing with, restraining, and coercing, employees in the ex-ercise of the rights guaranteed them in Section 7 of theAct, and has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of theAct.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in, and isengaging in, unfair labor practices within the meaning ofSection 8(a)(1) and (5) of the Act, I will recommend thatit cease and desist therefrom, and, upon request, bargaincollectively with the Union as the exclusive representa-tive of all employees in the appropriate unit, and, if al.understanding is reached, embody such understanding ina signed agreement.In order to insure that the employees in the appropri-ate unit will be accorded the services of their collective-bargaining representative for the period provided by law,I will recommend that the Board construe the initialperiod of certification as beginning on the date Respond-ent commences to bargain in good faith with the Unionas the recognized collective-bargaining representative inthe appropriate unit.Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER7The Respondent, Taylor Hospital, Ridley Park, Penn-sylvania, its officers, agents, successors, and assigns,shall:I. Cease and desist from:(a) Refusing to bargain collectively concerning rates ofpay, wages, hours, and other terms and conditions of em-ployment with Local 1319, Laborers' InternationalUnion of North America, AFL-CIO-CLC, as the exclu-sive bargaining representative of its employees in the fol-lowing appropriate unit:All employees of the dietary department, mainte-nance department, housekeeping department, cen-tral supply department, which is now known as thematerials management department, including thecart technicians and messengers, orderly depart-ment, nurses aides and transporters and excludingmanagement level employees, supervisors, first levelsupervisors, confidential employees and guards asdefined in the Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action which will ef-fectuate the policies of the Act:(a) Upon request, bargain with the above-named labororganization as the exclusive representative of all the em-ployees in the aforesaid appropriate unit with respect torates of pay, wages, hours, and other terms and condi-tions of employment, and, if an understanding is reached,embody such understanding in a signed agreement.(b) Post at Taylor Hospital copies of the attachednotice marked "Appendix."8Copies of said notice, onforms provided by the Regional Director for Region 4,after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." TAYLOR HOSPITAL143where notices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and other termsand conditions of employment with Local 1319, La-borers' International Union of North America,AFL-CIO-CLC, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related maqner in-terfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargaining unitis:All employees of the dietary department, mainte-nance department, housekeeping department, cen-tral supply department, which is now known asthe materials management department, includingthe cart technicians and messengers, orderly de-partment, nurses aides and transporters and ex-cluding management level employees, supervi-sors, first level supervisors, confidential employ-ees and guards as defined in the Act.TAYLOR HOSPITALTAYLOR HOSPITAL 14_